EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Stemer on 25 February 2022.

The application has been amended as follows: 

Claims 33, 35, 38 – 51, and 54 – 64 have been cancelled and new claims 65 – 88 have been inserted as follows:

Claim 65 (New) A capsule for holding ingredients for the production of a beverage, the capsule comprising:
a capsule body at least partially covered, on a top side of the capsule, by a lid and enclosing a first chamber for holding a first ingredient and a second chamber for holding a second ingredient;
a chamber wall enclosing a channel-shaped cavity extending from the top side of the capsule to a bottom side of the capsule, said chamber wall bordering said first chamber and said second chamber, and an outlet opening at the bottom side of the capsule, and

said chamber wall forming a valve housing of a valve of the capsule;
said first outlet opening of said first chamber being a first aperture formed in said valve housing;
said first outlet opening of said second chamber being a second aperture formed in said valve housing;
said valve element forming a closure part of said valve of the capsule, said closure part including a closure part wall, which is within said channel-shaped cavity;
 said closure part being formed with at least two apertures in said closure part wall, and said at least two apertures can be aligned with said first outlet opening of said first chamber and said first outlet opening of said second chamber by a movement of said closure part relative to said valve housing, in order to open said first outlet opening and said second outlet opening; and
said first outlet opening of said first chamber and said first outlet opening of said second chamber the capsule having different shapes, and said closure part being configured to change a ratio of the volumetric flows of said first ingredient and of the second ingredient by a movement of said closure part. 

Claim 66 (New) The capsule according to claim 65, wherein said at least two apertures in said closure part wall are arranged to enable:
said at least two apertures to be aligned with said first outlet opening of said first and second chambers by a translational movement of said closure part toward the bottom side of the capsule, in order to open said first outlet opening of said first and second chambers;
said at least two apertures to be moved from said first outlet opening of said first and second chambers by a translational movement of said closure part toward the top side of the capsule, in order to close said first outlet opening of said first and second chambers; and/or
said at least two apertures to be aligned with said first outlet opening of said first and second chambers by a rotation movement of said closure part, in order to open said first outlet opening, of said first and second chambers and/or to be moved from said first outlet opening of said first and second chambers by a rotation movement of said closure part, in order to close said first outlet opening of said first and second chambers.


Claim 67 (New) The capsule according to claim 65, wherein:
said first outlet opening of said first chamber is arranged in a lower region of said valve housing facing toward the bottom side of the capsule;

said closure part has an aperture in said closure part wall, which aperture can be aligned with said first inlet opening by a movement of said closure part relative to said valve housing, in order to open said first inlet opening. 

Claim 68 (New) The capsule according to claim 67, wherein said valve of the capsule, being formed by said valve housing and said closure part, is configured such that, by a movement of said closure part, said first outlet opening of said chamber and said first inlet opening are closed together or opened together.

Claim 69 (New) The capsule according to claim 65, wherein said closure part comprises a contact device by which the rod, inserted from the top side of the capsule, is enabled to act on said closure part in order to move said closure part and press said closure part toward the bottom side of the capsule, to pull said closure part toward the top side of the capsule, and/or to rotate said closure part relative to said valve housing. 

Claim 70 (New) The capsule according to claim 69, wherein said contact device comprises a rib formed on an inner side of said closure part wall and configured to enable a shoulder of the rod to act on said rib in order to move said closure part, and to press said closure part toward the bottom side of the capsule. 


one or more corresponding wings of the rod to be guided through said one or more gaps, when the rod is moved in a first rotational position from the top side of the capsule into said cavity; and/or
said one or more wings to act on said rib of said closure part in order to pull said closure part toward the top side of the capsule when the rod is moved in a second rotation position toward the top side of the capsule. 

Claim 72 (New) The capsule according to claim 65, wherein said valve of the capsule, being formed by said valve housing and said closure part, comprises one or more sealing elements configured to seal off an interspace between said valve housing and said closure part, both when said first outlet opening of said first chamber is closed and when said first outlet opening of said first chamber is opened, to assure that substantially no ingredients can pass from said first chamber into said interspace. 

Claim 73 (New) The capsule according to claim 65, wherein said closure part is configured to reclose said first outlet opening of said first chamber after said first outlet opening had been opened. 

Claim 74 (New) The capsule according to claim 65, wherein said closure part is made at least partially of a different material from said valve housing. 

Claim 75 (New) The capsule according to claim 65, further comprising a nozzle disposed on the bottom side of the capsule and configured to bundle a stream of liquid from said channel-shaped cavity. 

Claim 76 (New) The capsule according to claim 65, wherein said capsule body is asymmetric with respect to a rotation about a rotation axis extending along said channel-shaped cavity, to permit a unique orientation of the capsule with respect to a rotation about the rotation axis when inserted in a capsule holder.

Claim 77 (New) The capsule according to claim 65, further comprising a sealing foil closing said channel-shaped cavity, at the top side and/or the bottom side of the capsule. 

Claim 78 (New) The capsule according to claim 65, wherein one or more of the following is true:
said chamber wall is designed as a pipe which extends from the top side of the capsule to the bottom side of the capsule; and/or
said pipe formed by said chamber wall extends substantially centrally through the capsule.

Claim 79 (New) The capsule according to claim 65, wherein:

the second ingredient has a solubility, in the liquid flowing through said channel-shaped cavity, greater than a solubility of the first ingredient. 

Claim 80 (New) The capsule according to claim 54, wherein:
said first chamber has a greater holding capacity than said second chamber; and/or
a base of said first chamber reaches closer to the bottom side of the capsule than a base of said second chamber. 

Claim 81 (New) A beverage system for producing a beverage, the beverage system comprising:
a capsule according to claim 65 and a capsule support configured for holding the capsule according to claim 65, the capsule containing ingredients for producing the beverage;
a dispensing unit for making available a beverage produced on the basis of the ingredients in the capsule; and
an opening device configured to open the first outlet opening of the first and second chamber of the capsule held by said capsule support and to cause ingredients 

Claim 82 (New) The beverage system according to claim 81, wherein said opening device comprises a rod which is configured to be guided from the top side of the capsule, held by said capsule support, into the cavity of the capsule, in order to open and/or reclose the first outlet opening of the first and second chamber of the capsule. 

Claim 83 (New) The beverage system according to claim 82, wherein:
said rod is a hollow rod formed with a liquid channel; and
the beverage system is configured to make available a liquid for the beverage at a top side of said liquid channel, wherein the liquid flows through the liquid channel to the channel-shaped cavity of the capsule and from there to the dispensing unit. 

Claim 84 (New) The beverage system according to claim 82, wherein said rod is formed with a shoulder which extends at least partially around the rod and which is configured to press on a rib of a closure part of the capsule, in order to move the closure part in a direction towards the bottom side of the capsule and in order thereby to open an outlet opening at the bottom side of the capsule. 

Claim 85 (New) The beverage system according to claim 84, wherein:

the beverage system is configured to convey a flushing medium into said first chamber via said sealed cavity and via a first inlet opening of the first chamber of the capsule. 

Claim 86 (New) The beverage system according to claim 84, wherein said rod comprises, on a side of said shoulder facing toward the capsule, one or more wings which are designed in such a way that, in a first rotation position of the rod, said wings can be guided through one or more corresponding gaps of said rib of said closure part and, in a second rotation position, can act on said rib during a movement of said rod toward the top side of the capsule, in order to pull said closure part toward the top side of the capsule. 

Claim 87 (New) The beverage system according to claim 86, wherein the beverage system, for producing a beverage, is configured:
to move said rod in the first rotation position in the direction of the bottom side of the capsule in order, by way of said shoulder, to press said closure part in the direction of the bottom side of the capsule, in order to open an outlet opening at the bottom of the capsule; and 
to move said rod in the second rotation position in the direction of the top side of the capsule in order, by way of said one or more wings, to pull said closure part in the 

Claim 88 (New) The beverage system according to claim 82, wherein said rod comprises, at a side facing toward the capsule, a needle which is configured to pierce a lid and/or a sealing foil covering the channel-shaped cavity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art, Van de Sluis WO 2016/081477, discloses a capsule capable of holding ingredients for the production of a beverage which capsule comprises a capsule body at least partially covered on a top side of the capsule by a lid and enclosing a first chamber for holding a first ingredient.  A chamber wall encloses a channel-shaped cavity extending from the top side of the capsule to a bottom side of the capsule, said chamber wall bordering said first chamber, and a valve element capable of opening a first outlet opening of said first chamber at said chamber wall by a rod inserted into said cavity from the top side of the capsule, whereupon the first ingredients can flow out of the capsule from said first chamber via said cavity at the bottom side of the capsule.
Van de Sluis does not teach or reasonably disclose a valve element configured to open a first outlet opening of said first chamber and a first outlet opening of said second chamber, in said chamber wall by a rod inserted into said cavity from the top .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        25 February 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792